Citation Nr: 0312269	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to May 
1953.  He died in September 1998.  The appellant is the widow 
of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran died in September 1998 due to a 
myocardial infarction.  On her substantive appeal, received 
in August 1999, the appellant reported that the veteran 
received treatment and surgery for his heart for many years 
at the Lexington, Kentucky VA Medical Center (VAMC).  The 
VCAA requires that VA medical records be obtained when an 
appellant furnishes information sufficient to locate those 
records.  The appellant's claim was remanded by the Board for 
further development in December 2000.  This remand instructed 
the RO to obtain the veteran's records from the Lexington 
VAMC.  The RO submitted a request to the Lexington VAMC in 
June 2002.  No VA records have been received.  Indeed, no 
reply was received from the Lexington VAMC.  It is unclear as 
to whether such treatment reports are unavailable.

Accordingly, this case is REMANDED for the following:

1.  The RO must again contact the 
Lexington, Kentucky VAMC and request all 
of the veteran's treatment records, both 
inpatient and outpatient, dated from May 
1953 to present.  Continuing attempts 
must be made to obtain these records 
until they are obtained or until a 
negative response is received.

2.  If additional records are obtained, 
the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.

3.  If the benefit sought on appeal is 
not granted or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




